[kstalmack-employmentagre001.jpg]
Confidential EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”), is
entered into as of August 8, 2019, by and between THE PROVIDENCE SERVICE
CORPORATION, a Delaware corporation, with its principal office located at 1275
Peachtree Street, 6th Floor, Atlanta, GA 30309, its successors and assigns
(hereinafter collectively referred to as the “Company”), LOGISTICARE SOLUTIONS,
LLC, a Delaware limited liability company with its principal office located at
1275 Peachtree Street NE, 6th Floor, Atlanta, Georgia 30309 (“LogistiCare”), a
wholly owned subsidiary of the Company, and Kathryn M. Stalmack, an individual
residing at 4170 E. Linden Lane, Greenwood Village, CO 80121 (“Employee”).
BACKGROUND WHEREAS, the parties hereto desire to memorialize the terms of
Employee’s employment with the Company and LogistiCare. NOW, THEREFORE, in
consideration of the facts, mutual promises, and covenants set forth herein and
intending to be legally bound hereby, the parties agree as follows: 1.
Employment and Term. Employee shall be employed by the Company and LogistiCare
and such employment shall have a term (the “Term”) commencing as of August 19,
2019 (the “Commencement Date”) and, if not previously terminated in accordance
with the terms of this Agreement, ending on December 31, 2021. The parties may
agree in writing to extend the Term, subject to the consent requirements of
Section 9(g). Employee’s employment may continue following the Term, but only on
an at-will basis unless otherwise agreed by the parties in writing in accordance
with Section 9(g). Employee’s employment shall be subject in all respects to the
terms and conditions set forth in this Agreement, as well as to all of the
policies and rules of the Company and LogistiCare that are binding on their
respective executive employees generally. 2. Office and Duties. (a) Position.
Subject to Section 9(g), during the Term, Employee shall serve as Senior Vice
President, General Counsel & Corporate Secretary (“GC”) of the Company and shall
report directly to the Chief Executive Officer of the Company (the “CEO”), and
be subject to the CEO’s supervision, control and direction. In this capacity, if
requested by the CEO, Employee shall serve as an officer of LogistiCare or any
of the Company’s other Affiliates (as hereinafter defined). (b)
Duties/Reporting. In Employee’s capacity as GC, Employee shall have such
authority, perform such duties, discharge such responsibilities and render such



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre002.jpg]
services as are designated from time to time by the CEO or the Board of
Directors of the Company (the “Board”). (c) Diligence/Time and Attention. While
employed by the Company and LogistiCare, Employee shall render Employee’s
services diligently, faithfully and to the best of Employee’s ability, and shall
devote substantially all of Employee’s working time, energy, skill and best
efforts to the performance of Employee’s duties hereunder, in a manner that will
further the business and interests of the Company and LogistiCare. (d) Office.
During the Term, the principal place of Employee’s employment shall be at
LogistiCare’s Atlanta, Georgia headquarters where Employee shall be present for
at least 10 business days per month, subject to customary business travel for
LogistiCare’s (including the Company’s) business. Employee acknowledges that she
will be required to travel on business of LogistiCare and the Company. During
the Term, if required by the Employee, the Company will provide an apartment and
related expenses in Atlanta, at a monthly gross cost to the Company not
exceeding $4,000, for the exclusive use by her and her family. In the event that
the Board determines, in its sole discretion, that the performance of Employee’s
duties require that she be physically present in the Atlanta headquarters on a
full-time basis, (i) upon written notice to Employee of such determination,
Employee may attempt to rebut this determination during a 60 day period (i.e.,
to demonstrate to the Board she is able to adequately perform her duties while
being present at the Atlanta headquarters for 10 business days per month) and
(ii) if following such 60 day period, Employee has not cured her performance
(i.e., the Board determines that she cannot perform her duties without being
present at the Atlanta headquarters on a full-time basis), the Board, in its
sole discretion, may require Employee to relocate to Atlanta, Georgia and such
relocation will not constitute Good Reason. (e) Other Activities. While employed
by the Company and LogistiCare, Employee shall not be engaged in any business
activity which, in the reasonable judgment of the CEO or the Board, conflicts
with Employee’s duties hereunder, whether or not such activity is in breach of
Section 7 or pursued for pecuniary advantage. 3. Compensation. (a) Base Salary.
In consideration of the services rendered by Employee to the Company and
LogistiCare during the Term, Employee shall receive an annual base salary of no
less than Three Hundred Seventy-Five Thousand Dollars ($375,000) (“Base
Salary”), payable in equal periodic installments in accordance with
LogistiCare’s regular payroll practices in effect from time to time. 2



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre003.jpg]
(b) Bonus Plans / Incentive Compensation Programs. (i) Annual Bonus. Beginning
in the 2020 calendar year, and for each year during the Term, Employee shall be
eligible to be paid a short-term annual bonus (the “Bonus”) equal to
seventy-five percent (75%) of her Base Salary upon achievement of one hundred
percent (100%) of the performance targets (including personal KPIs for
consideration that are communicated to Employee) established by the Board’s
Compensation Committee for each applicable performance period, and, in the
Board’s Compensation Committee’s discretion upon achievement of maximum
performance, up to one hundred and fifty percent (150%) of her Base Salary.
Employee shall not be entitled to any Bonus in respect of the 2019 calendar
year. The actual amount of any Bonus paid to the Employee for any year shall be
determined in the good faith discretion of the Board’s Compensation Committee
based on its assessment of the actual performance against the goals and
conditions established for the year and, based on that assessment, no bonus may
be paid at all. Unless otherwise specified in respect of a Bonus, the Bonus
shall be paid, net of any required withholdings, no later than June 30 of the
year following the year to which the Bonus relates. Employee’s rights to receive
the Bonus in any year shall be contingent upon being employed by the Company and
LogistiCare on the date that payment of the Bonus is due, except as otherwise
expressly provided in this Agreement. (ii) Signing RSA Grant. The Company will
grant Employee, on the next grant date of equity awards to other senior
executives of the Company and LogistiCare (provided Employee is then employed by
the Company), the equivalent of $250,000 in restricted stock units of Company
common stock (“RSUs”), with the number of shares determined by the closing price
of a share of the Company’s common stock on Nasdaq on the grant date, and these
RSUs vesting in equal installments of one-third annually on the first three
anniversaries following the Commencement Date, subject to Employee’s continued
employment on the relevant vesting date, beginning at the first anniversary of
the Commencement Date. This grant of RSUs will be granted pursuant to, and
subject in all respects to the terms and conditions contained in, the Company’s
2006 Long-Term Incentive Plan and an applicable award agreement. (iii) Future
LTI Grants. Beginning in the calendar year 2020, and for each year during the
term, Employee shall be eligible to receive annual equity grants. For the
calendar year 2020, Employee’s grant date value shall be equal to 100% of
Employee’s Base Salary, comprised of a combination of options to acquire Company
common stock (determined on a Black-Scholes basis or other valuation methodology
applied by the Company) and RSUs or performance stock units of the Company’s
common stock (“PSUs”), in a long-term incentive 3



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre004.jpg]
program in which other senior executives (including the CEO) of the Company
and/or LogistiCare participate at such time during the Term, under the terms and
conditions (including an applicable award agreement), and at a grant date,
approved by the Board’s Compensation Committee. (c) Benefits. During the Term,
Employee shall be entitled to participate in all fringe benefits, if any, as may
be in effect from time to time that are generally available to the Company’s and
LogistiCare’s similarly-situated executive officers, and such other fringe
benefits as the Board’s Compensation Committee shall deem appropriate, subject
to eligibility requirements thereof (collectively, the “Benefits”). (d)
Vacation. During the Term, Employee shall be entitled to the number of paid
vacation days in each calendar year as determined by the Board’s Compensation
Committee from time to time for the Company’s and LogistiCare’s senior executive
officers. Vacation days which are not used during any calendar year may not be
accrued or carried over to the next year, nor shall Employee be entitled to
compensation for unused vacation days at any time. (e) Business Expenses.
Without duplication of Section 2(d), during Employee’s employment, the Company
or LogistiCare shall pay or reimburse Employee for all reasonable expenses
incurred or paid by Employee in the performance of Employee’s duties hereunder
and to the extent consistent with the applicable policies of the Company and
LogistiCare as in effect from time to time (including, in some cases, the
requirement that certain expenses must be approved in advance), upon timely
presentation of expense statements or vouchers and such other information as the
Company or LogistiCare, as the case may be, shall reasonably require and in
accordance with the generally applicable policies and practices of the Company;
provided that the Company or LogistiCare may, at any time, further limit, or
eliminate, Employee’s right to incur such expenses. Any reimbursement due
hereunder shall be paid within ninety (90) days after Employee submits the
necessary documentation for reimbursement in accordance with the generally
applicable policies and practices of the Company and LogistiCare. (f)
Withholding. All payments made pursuant to this Agreement, including pursuant to
Section 2(b), shall be subject to such withholding and other taxes and amounts
as the Company and LogistiCare may determine in their sole discretion to be
required by any applicable law or order or rule of any governmental agency or
court. 4. Representations of Employee. Employee represents to the Company and
its LogistiCare that: (a) she has provided to the Company a copy of all
contracts to which she is a party containing restrictive covenants and to the
best of her knowledge after reasonable inquiry there are no restrictions,
agreements or understandings whatsoever to which Employee is a party that would
prevent or impede, or make unlawful, Employee’s 4



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre005.jpg]
execution of this Agreement or Employee’s employment with the Company or
LogistiCare, or to carry out Employee’s duties as an employee hereunder or
otherwise on behalf of the Company or LogistiCare; (b) Employee’s execution of
this Agreement and Employee’s employment shall not constitute a breach of any
contract, agreement or understanding, oral or written, to which Employee is a
party, or by which Employee is bound, based on the Business of the Company as in
effect on the date hereof or any other business that is anticipated to commence
to the extent Employee was informed of such business as of the date hereof; and
(c) Employee is of full capacity, free and able to execute this Agreement and to
enter into this Agreement. Employee also represents to the Company and
LogistiCare that there is no pending or, to Employee’s knowledge, threatened
litigation, proceeding or investigation, whether governmental or otherwise,
involving Employee with respect to allegations of sexual harassment, sexual
misconduct or other misconduct and there have been no reported complaints
accusing Employee of sexual harassment or sexual misconduct and there has been
no settlement of, or payment arising out of or related to, any litigation with
respect to sexual harassment or sexual misconduct by Employee. 5. Termination.
This Agreement and Employee’s employment shall continue during the Term and
thereafter until terminated as provided herein. Upon termination of this
Agreement and Employee’s employment, Employee shall be deemed to have
simultaneously resigned from any officer, director or other position in which
she is serving on behalf of the Company, LogistiCare or any other Affiliate. The
Company shall be entitled to terminate Employee’s employment on behalf of
LogistiCare. (a) Termination by the Company and LogistiCare for Cause. The
Company and LogistiCare shall have the right, during the Term and thereafter, to
terminate this Agreement and Employee’s employment at any time for “Cause”,
effective immediately or as of a date specified by the Company in a notice of
termination. For purposes of this Agreement, the term “Cause” shall mean the
following as reasonably determined solely by the Company: (i) Employee commits
fraud or theft against the Company or any of its subsidiaries (including
LogistiCare), affiliates, joint ventures and related organizations, including
any entity managed by the Company (collectively referred to as “Affiliates”), or
is indicted, convicted of, or pleads guilty or nolo contendere to, either a
felony, or to any crime involving fraud or moral turpitude; (ii) In carrying out
Employee’s duties hereunder, Employee engages in conduct that constitutes gross
neglect or willful misconduct and that results, in either case, in material
financial or reputational harm to the Company or its Affiliates; (iii) Employee
is found or held by any governmental agency or any court or judicial body to be
in violation of any federal, state or local law 5



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre006.jpg]
relating to the administration or provision of healthcare services, or is the
subject of a regulatory order or ruling which provides that she is not permitted
to be employed or provide services to the Company or LogistiCare or is generally
prohibited from the administration or provision of healthcare services; (iv) (A)
Employee materially breaches any provision of this Agreement (including but not
limited to the restrictive covenants contained in Section 7) or (B) breaches any
fiduciary duty or duty of loyalty owed to the Company, LogistiCare or any other
Affiliate or the Company’s shareholders; (v) Employee engages in any wrongful
conduct which does or which is reasonably likely to bring the Company,
LogistiCare or any other Affiliate into public disgrace or embarrassment, or
which is reasonably likely to cause one or more of its customers or clients to
cease doing business with, or materially reduce the amount of business with, the
Company, LogistiCare or any other Affiliate; (vi) Employee repeatedly neglects
or refuses to perform Employee’s duties or responsibilities as directed in
writing by the CEO, the Board, or any committee established by the Board, or
violates any express written direction of any lawful rule, regulation or policy
established by the Company, LogistiCare, the Board, or any committee established
by the Board or the CEO; or (vii) Employee commits any act or omission resulting
in or intended to result in direct material personal gain to Employee at the
expense of the Company, LogistiCare or any other Affiliate, or the customers of
the Company, LogistiCare or any other Affiliate. Following written notice from
the Company or the Board of grounds constituting “Cause”, Employee shall be
provided a single ten (10) business-day period to cure any single instance of
conduct or breach set forth in clause (iv)(A) or (vi), to the extent then
curable. If timely cured, the instance of conduct or breach shall not constitute
Cause hereunder. The determination as to whether “Cause” has occurred shall be
made by the Board. (b) Termination upon Death/Termination upon Disability of
Employee. Employee’s employment will terminate upon Employee’s death. The
Company and LogistiCare shall have the right to terminate this Agreement and
Employee’s employment at any time upon the Disability of Employee (as determined
by the Company in its sole discretion). The term, “Disability”, as used herein,
means any physical or mental illness, disability or incapacity which prevents
Employee from performing the essential functions of Employee’s duties hereunder,
with or without 6



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre007.jpg]
reasonable accommodations, for a period of not less than one hundred fifty (150)
consecutive days or for an aggregate of one hundred eighty (180) days during any
period of twelve (12) consecutive months. Periods where Employee can perform the
essential functions of Employee’s job with a reasonable accommodation shall not
be included in the determination of a Disability hereunder. During any period of
Disability, and to the maximum extent allowed by law, Employee agrees to submit
to reasonable medical examinations upon the reasonable request, and at the
expense, of the Company and LogistiCare, and agrees to release sufficient
information to allow the Company and LogistiCare to make informed decisions
about whether or not a Disability exists. (c) Termination Without Cause. The
Company and LogistiCare shall have the right, during the Term and thereafter, to
terminate this Agreement and Employee’s employment at any time without Cause
and/or without the occurrence of Employee’s death or Disability by giving
written notice which shall be effective on the date specified in such notice of
termination. (d) Termination by Employee. If Employee shall desire to terminate
Employee’s employment for any reason, whether or not during the Term and whether
or not for Good Reason, Employee shall first give the Company or LogistiCare not
less than sixty (60) days prior written notice of termination (it being
understood that Employee’s resignation from the Company or LogistiCare shall be
deemed resignation from both of them); provided that if Employee gives notice of
Good Reason, which is subsequently cured within the prescribed cure period, such
notice shall not constitute notice of termination. Upon a termination of
Employee’s employment with the Company and LogistiCare under this Section 5(d),
the effective date of termination shall be the date set forth in Employee’s
resignation notice (assuming such date is in compliance with the notice
provisions of this Section 5(d)) or an earlier date as determined by the Company
after the Company’s receipt of such notice, in its sole discretion, but not
earlier than the date on which the Company learned of Employee’s decision to
terminate Employee’s employment. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following that is not cured within
thirty (30) days of Employee’s written notice that the occurrence constitutes
Good Reason: (i) a material reduction of Employee’s position, duties, or
responsibilities with the Company and LogistiCare, including a requirement that
the Employee report directly to any Person other than the CEO or the Board, (ii)
a reduction of Employee’s Base Salary provided in section 3(a) of this
Agreement, other than a reduction which is generally applicable to all
executives of the Company and LogistiCare, or (iii) a material breach by the
Company or LogistiCare of this Agreement; provided that (A) any resignation for
Good Reason must be made within sixty (60) days of the occurrence set forth in
(i) – (iii) above and (B) any resignation by Employee while the Company or
LogistiCare has “Cause” for termination of Employee shall be considered to be a
resignation without Good Reason. The 7



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre008.jpg]
Employee shall not have the right to terminate her employment for Good Reason
unless the Employee actually terminates employment within ninety (90) days
following receipt of, and in accordance with, the Employee’s written notice.
Notwithstanding the foregoing, in no event shall the mere occurrence of a Change
in Control, the Company ceasing to be a publicly traded company or LogistiCare
merging or consolidating with the Company, including in respect of any changes
in duties or responsibilities resulting directly from such change, be deemed to
constitute “Good Reason”. (e) Notice of Termination. Any termination, except for
death, pursuant to this Section 5 shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate those specific termination provisions
in this Agreement relied upon and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment under the provisions so indicated. The Notice of Termination shall
also set forth that Employee’s employment is terminated and be delivered in
accordance with the terms of this Agreement. (f) Survival of Certain Provisions.
Notwithstanding anything to the contrary set forth herein, Sections 7, 8 and 9
shall survive the end of the Term and/or the termination of Employee’s
employment for any reason, and shall remain in full force and effect thereafter.
6. Payments Upon Termination, Including Termination Following a Change in
Control. (a) Termination Without Cause or Resignation by Employee for Good
Reason During the Term. If, during the Term, the Company or LogistiCare
terminate Employee’s employment other than for Cause and other than as a result
of Employee’s death or Disability, or Employee terminates employment for Good
Reason, Employee shall be entitled to receive (i) other than in respect of the
2019 calendar year, any Bonus (if earned under the relevant performance
criteria) relating to a fiscal year which was completed before the effectiveness
of such termination (payable as set forth in Section 3(b)), (ii) other than in
respect of the 2019 calendar year, an amount equal to the Bonus earned under the
relevant performance criteria for the full fiscal year in which Employee’s
employment is terminated multiplied by the quotient of (A) the number of days
that have elapsed in such fiscal year on or prior to the date of termination
divided by (B) three hundred sixty-five (365), and (iii) twelve (12) months of
the Employee’s Base Salary in effect as of the date of effectiveness of such
termination, payable in periodic payments which correspond to LogistiCare’s
regular payroll periods; provided that any payments set out in clauses (i),
(ii), and (iii) shall be net of appropriate tax and other withholdings. For the
avoidance of doubt, nothing shall be payable under clause (i) of the preceding
sentence if Employee is terminated in calendar year 2020 (i.e., no bonus shall
be due for the completed 2019 calendar year), and nothing shall be payable under
clause (ii) of the preceding sentence if Employee is terminated during the 2019
calendar 8



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre009.jpg]
year (i.e., no prorated bonus for any portion of the 2019 calendar year).
Notwithstanding the foregoing, Employee’s rights to receive payments of such
Bonus (if any) or Base Salary shall be conditioned on (I) Employee’s execution
and delivery to the Company, within thirty (30) days following termination of
employment, of a general release of all claims relating to Employee’s employment
and termination from employment (the “General Release”) in a form provided by
the Company (which General Release shall not affect any rights Employee may have
under COBRA, or any claims for indemnification as an officer, director, or
employee of the Company or LogistiCare, or any rights under any then outstanding
stock or other equity options or under any vested award previously issued to
Employee by the Company under any Company benefit plan), (II) Employee not
revoking such General Release during the seven (7) day period following its
execution, and (III) Employee not being in breach of the restrictive covenants
at Section 7 of this Agreement. Employee understands that if all of the
conditions set forth in the preceding sentence are not met, Employee shall not
be entitled to a Bonus or any payments of Base Salary relating to periods of
time following the effective date of the termination of Employee’s employment
under this Section 6(a) or otherwise. Employee further understands that any
amounts otherwise payable to Employee within thirty (30) days after termination
of employment shall be paid as soon as practicable thereafter, subject to
satisfaction of the conditions designated above. Except for the payments set
forth in this Section 6(a), neither the Company nor LogistiCare shall have any
further obligations for payment or benefits to Employee in respect of her
employment or under this Agreement. For the avoidance of doubt, Employee shall
not be entitled to any payments or benefits under this Section 6(a) or 6(d) in
the event of non-renewal of this Agreement, including any termination of her
employment upon or following such non- renewal. Upon Employee’s termination of
employment under this Section 6(a) or 6(d), the treatment of Employee’s then
outstanding equity awards from the Company (including the RSUs granted under
Section 3(b)(ii) and the RSUs and PSUs granted under Section 3(b)(iii) above) ,
if any, shall be determined by the equity plan under which those equity awards
were granted and the applicable award agreement. (b) Termination for Cause;
Resignation by Employee Without Good Reason. In the event (i) during the Term,
Employee’s employment is terminated by the Company and LogistiCare for Cause or
Employee terminates Employee’s employment without Good Reason, or (ii) following
the Term, Employee’s employment is terminated by the Company and LogistiCare
with or without Cause or Employee terminates Employee’s employment for or
without Good Reason, all of Employee’s rights to Base Salary, Benefits and
Bonus, if any, shall immediately terminate as of the date of such termination,
except that Employee shall be entitled to any earned and unpaid portion of
Employee’s Base Salary and accrued Benefits up to the effective date of
termination, less all deductions or offsets for amounts owed by Employee to the
Company, LogistiCare or any other Affiliate. In such an event, neither the
Company nor LogistiCare shall have any further obligations to Employee under
this Agreement. Without limiting the 9



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre010.jpg]
foregoing, in such an event, Employee shall not be entitled to any Bonus,
prorated or otherwise. (c) Termination Due to Death or Disability. In the event
Employee’s employment is terminated at any time, whether or not during the Term,
due to Employee’s death or Disability, all of Employee’s rights to Employee’s
Base Salary, Benefits (except to the extent that any Benefits are expressly
available following termination of employment) and Bonus, if any, shall
immediately terminate as of the effective date of such termination, except that
Employee (or, in the event that Employee’s employment is terminated due to
Employee’s death, Employee’s heirs, personal representatives or estate) shall be
entitled to any earned and unpaid portion of Employee’s Base Salary, any Bonus
(if earned under the relevant performance criteria and for a relevant period
following the 2019 calendar year) relating to a fiscal year which was completed
before Employee’s death or Disability and an amount equal to the Bonus earned
under the relevant performance criteria for the full fiscal year in which
Employee’s employment is terminated multiplied by the quotient of (i) the number
of days that have elapsed in such fiscal year on or prior to the date of
termination divided by (ii) three hundred sixty-five (365), and accrued Benefits
up to the date of termination, in each case less all deductions or offsets for
amounts owed by Employee to the Company, LogistiCare or any other Affiliate.
Neither the Company nor LogistiCare shall have any further obligations to
Employee under this Agreement. (d) Payment Upon Change in Control.
Notwithstanding any other provision in this Agreement to the contrary, if a
Change in Control (as defined in the Company’s 2006 Long-Term Incentive Plan)
shall occur during the Term, and after such Change in Control but prior to the
end of the Term, the Company and LogistiCare terminate Employee’s employment
without Cause or Employee terminates Employee’s employment for Good Reason,
Employee shall be entitled to (i) the amounts specified in Section 6(a) payable,
however, in a lump sum payment, immediately upon the effective date of her
termination of employment, (ii) a pro-rata portion of the average Bonus
previously paid to Employee during the Term (such payments shall be net of
appropriate tax and other withholdings) and (iii) all then outstanding unvested
RSUs and PSUs granted to Employee under Section 3(b)(ii) or (iii) shall
immediately vest; it being understood that for purposes of determining the
amount due under clause (ii), no Bonus shall be deemed paid for 2019. A Change
in Control will have no other effect on this Agreement, which will remain in
full force and effect. (e) 280G. Notwithstanding anything to the contrary
contained in this Agreement or any other agreement between Employee and the
Company, LogistiCare or any other Affiliate, if any payment or benefit
(including accelerated vesting of equity awards) Employee would receive from the
Company, LogistiCare or any of other Affiliate, whether pursuant to this
Agreement or otherwise, would constitute a “parachute payment” (a “Parachute
Payment”) under Section 280G of the Internal Revenue Code of 10



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre011.jpg]
1986, as amended (the “Code”), then if reducing the amount of such payment or
benefit, in whole or in part, would result, after taking into account all
applicable federal, state and local employment taxes, income taxes and any
excise tax that are, and that would otherwise have been, payable, in Employee’s
receipt of a greater net after-tax amount than Employee would otherwise have
received on a net-after basis had the payment or benefit been made in full, then
such payment or benefit shall be reduced to the amount (the “Reduced Amount”)
that results in Employee receiving the greatest net-after tax amount from such
payment or benefit, notwithstanding that all or some portion of the payment or
benefit may be subject to the excise tax. If any payment or benefit is to be
reduced to the Reduced Amount, any reduction therein shall occur in the
following order: (A) cash payments shall be reduced first and in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of stock options, RSUs and other
equity awards (if any) shall be cancelled/reduced next and in the reverse order
of the date of grant for such stock awards; and (C) employee benefits shall be
reduced last and in reverse chronological order. (f) Recognition. Employee
recognizes and accepts that neither the Company nor LogistiCare shall, in any
case, be responsible for any additional amount, severance pay, termination pay,
severance obligation or other payments or damages whatsoever arising from the
termination of Employee’s employment, above and beyond those specifically
provided for herein. 7. Restrictive Covenants. (a) Business of the Company. The
term “Business of the Company”, as used in this Section 7, shall mean the
provision and/or brokering by the Company or its Affiliates of network
management services to governmental agencies and provider networks,
non-emergency medical transportation, mobility management services, health risk
assessments, and any other business in which the Company or its Affiliates have
been or have taken active steps toward engaging in during Employee’s employment
with the Company, LogistiCare or any other Affiliate. (b) Non-Competition.
During Employee’s employment with the Company, LogistiCare or any of other
Affiliate and, during the twelve (12) month period after the termination of
Employee’s employment for any reason, Employee will not, in any capacity
(including, but not limited to, owner, partner, member shareholder, consultant,
advisor, financier, agent, employee, officer, director, manager or otherwise),
directly or indirectly, for Employee’s own account or for the benefit of any
natural person, corporation, partnership, trust, estate, joint venture, sole
proprietorship, association, cooperative or other entity (any of the foregoing,
a “Person”), establish, engage in, finance, advise, work for, or be connected
with, except as an employee of the Company, LogistiCare or any other Affiliate,
any business in competition with the Business of the Company if such business
competes with the Business of the Company or 11



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre012.jpg]
any business in which the entities referenced in the “Business of the Company”
definition are preparing to conduct business or have conducted business during
Employee’s employment with the Company, LogistiCare or any of other Affiliate.
Notwithstanding the foregoing, this Section 7(b) shall not prevent Employee from
providing legal services to any Person or entity, including the other provisions
of this Section 7. (c) Non-Solicitation/Non-Piracy. During Employee’s employment
with the Company, LogistiCare or any other Affiliate and for a period of two (2)
years following a termination of Employee’s employment for any reason, Employee
will not, directly or indirectly, for Employee’s own account or for the benefit
of any Person or entity: (i) solicit, service, supply or sell to, contact, or
aid in the solicitation, servicing, supplying or selling to any Person or entity
which is or was a customer, active prospective customer, client, prospective
client, contractor, subcontractor or supplier of the Company or any of its
Affiliates with whom Employee had business contact or about whom Employee
learned or developed confidential information within three (3) years prior to
Employee’s termination of employment (“Company Customers/Clients”), for the
purpose of (A) selling services or goods in competition with the Business of the
Company; (B) inducing Company Customers/Clients to cancel, transfer or cease
doing business in whole or in part with the Company or its Affiliates or (C)
inducing Company Customers/Clients to do business with any Person in competition
with the Business of the Company; or (ii) solicit, aid in solicitation of,
induce, contact for the purpose of, encourage or in any way cause any employee
of the Company or its Affiliates to leave the employ of the Company or its
Affiliates, hire any such person or otherwise interfere with such employee’s
relationship with the Company or its Affiliates, except that general
advertisements and internet or similar postings not directed to any employees of
the Company or its Affiliates and hiring any employees who respond to such
advertisements or postings shall not be deemed to be breaches of the foregoing
covenant. (d) Non-Disclosure. Other than in furtherance of the business of the
Company or its Affiliates, in the ordinary course in Employee’s capacity as an
employee hereunder, Employee will not, at any time, except in accordance with
the Company’s and LogistiCare’s policies and procedures relating to confidential
information, directly or indirectly, disclose, communicate or divulge to any
Person, or use for the benefit of any Person, any secret, confidential or
proprietary knowledge or information relating to the Company or its Affiliates,
including, but not limited to, customer and client lists, customer and client
accounts and information, patient information, prospective client, customer,
contractor, subcontractor and supplier lists, proposals and information,
services, techniques, methods of operation, pricing, costs, sales, sales
strategies or 12



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre013.jpg]
methods, marketing, marketing strategies or methods, products, product
development, research, know-how, trade secrets, inventions, policies, financial
information, financial condition, business strategies or plans or other
information of the Company or its Affiliates, which is not generally available
to the public. Upon the expiration or termination of Employee’s employment with
the Company and LogistiCare or on sooner written request of the Company or
LogistiCare, Employee shall immediately deliver to the Company all memoranda,
books, papers, letters and other data (whether in written form or computer
stored), and all copies of same, which were made by Employee or came into
Employee’s possession or under Employee’s control at any time prior to the
expiration or termination of Employee’s employment, and which in any way relate
to the business, assets or properties of the Company or any of its Affiliates as
conducted or as planned to be conducted by the Company or its Affiliates, and
shall identify to the Company and cooperate with the Company’s directions in
removing any electronic copies of such information from any non-Company digital
storage devices, computers, cloud and email storage and other similar
repositories that Employee uses. Notwithstanding anything in this Agreement to
the contrary, except for information that Employee is required to keep
confidential as an attorney for the Company and LogistiCare, this Agreement
(including this Section 7(d) and Section 7(f) hereof) does not prohibit Employee
from providing truthful testimony or accurate information in connection with any
investigation being conducted into the business or operations of the Company or
its Affiliates by any government agency or other regulator that is responsible
for enforcing a law on behalf of the government or otherwise providing
information to the appropriate government regulatory agency or body regarding
conduct or action undertaken or omitted to be taken by the Company or its
Affiliate that Employee reasonably believes is illegal or in material
non-compliance with any financial disclosure or other regulatory requirement
applicable to the Company or its Affiliates. Employee is hereby notified in
accordance with the Federal Defend Trade Secrets Act that Employee will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or if the disclosure of a trade secret is made in a complaint
or other document that is filed under seal in a lawsuit or other proceeding. If
Employee files a lawsuit for retaliation against the Company or its Affiliate
for reporting a suspected violation of law, Employee may disclose the Company’s
or its Affiliates’ trade secrets to her attorney and use the trade secret
information in the court proceeding if Employee files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order. 13



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre014.jpg]
(e) Intellectual Property. Employee will promptly communicate to the Company all
inventions, improvements, works of authorship, know-how, trade secrets,
software, designs, techniques, concepts, methods and ideas, other technical
information, marketing strategies and other ideas, innovations and creations (i)
pertaining to the actual or reasonably anticipated Business of the Company or
(ii) which were conceived, developed or reduced to practice using the time,
confidential or proprietary information, or resources of the Company or its
Affiliates, in each case conceived, developed or reduced to practice by Employee
alone or with others, at any time (during or after business hours) while
Employee is employed by the Company or LogistiCare (the “Works”). Employee
acknowledges that the Works will be the exclusive property of the applicable
member or members of the Company or its Affiliates. Any Works that constitute
copyrightable subject matter will be considered a “work made for hire” as that
term is defined in the United States Copyright Act. To the extent that any Work
does not fully qualify as a work made for hire, Employee hereby irrevocably
assigns to the applicable member or members of the Company or its Affiliates in
perpetuity, all worldwide right, title and interest therein, including all
intellectual property embodied therein and any related registrations and
applications, common law rights and the right to sue for past, present or future
infringement thereof and collect and retain any damages in connection therewith.
Employee understands and intends that this requirement extends to Works not
currently in existence. During and after the Term, Employee will sign any
documents and perform any actions requested by any member of the Company or its
Affiliates to acquire, transfer, maintain, perfect, exploit and enforce the
Works. Employee also hereby irrevocably transfers and assigns to the applicable
member or members of the Company or its Affiliates, and waives and agrees never
to assert during or after the term of this Agreement, any and all moral or other
rights Employee may have to claim authorship of a Work, to object to or prevent
any modification of any Work, to control the publication or dissemination of any
Work and any similar rights in any country in the world. (f) Non-Disparagement.
Employee will not at any time publish or communicate disparaging or derogatory
statements or opinions about the Company or its Affiliates, including but not
limited to, disparaging or derogatory statements or opinions about the Company’s
or its Affiliates’ management, products or services to any third party,
including on social media sites. For the avoidance of doubt, it shall not be a
breach of this Section 7(f) for Employee to testify truthfully in any judicial
or administrative proceeding or to make statements or allegations in legal
filings that are based on Employee’s reasonable belief and are not made in bad
faith. (g) Enforcement. Employee acknowledges that the covenants and agreements
of this Section 7 (the “Covenants”) herein are of a special and unique
character, which gives them peculiar value, the loss of which cannot be
reasonably or adequately compensated for in an action at law. Employee further
acknowledges that any breach or threat of breach by Employee of any of the
Covenants will result in irreparable 14



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre015.jpg]
injury to the Company and its Affiliates for which money damages could not be
adequate to compensate the Company and its Affiliates. Therefore, in the event
of any such breach or threatened breach, each of the Company and LogistiCare
shall be entitled, in addition to all other rights and remedies which the
Company or LogistiCare may have at law or in equity, to seek an injunction and
other equitable relief in aid of arbitration issued by any competent court
enjoining and restraining Employee and/or all other Persons involved therein
from committing a breach or continuing such breach. The remedies granted to the
Company and LogistiCare in this Agreement are cumulative and are in addition to
remedies otherwise available to the Company and LogistiCare at law or in equity.
The Covenants are independent of any other provision of this Agreement, and the
existence of any claim or cause of action which Employee or any such other
Person may have against the Company or LogistiCare shall not constitute a
defense or bar to the enforcement of any of the Covenants. If the Company is
obliged to resort to litigation to enforce any of the Covenants which has a
fixed term, then such term shall be extended for a period of time equal to the
period during which a breach of such Covenant was occurring, beginning on the
date of a final court order (without further right of appeal) holding that such
a breach occurred, or, if later, the last day of the original fixed term of such
Covenant. (h) Acknowledgements. Employee expressly acknowledges that the
Covenants are a material part of the consideration bargained for by the Company
and LogistiCare and, without the agreement of Employee to be bound by the
Covenants, the Company and LogistiCare would not have agreed to enter into this
Agreement. Employee further acknowledges and agrees that the Business of the
Company and its services are highly competitive, and that the Covenants are
reasonable and necessary to protect the Company’s legitimate business interests.
In addition, Employee acknowledges that in the event Employee’s employment with
the Company and LogistiCare terminates, she will still be able to earn a
livelihood without violating this Agreement, and that the Covenants are material
conditions to Employee’s employment and continued employment hereunder. (i)
Scope. If any portion of any Covenant or its application is construed to be
invalid, illegal or unenforceable, then the remaining portions and their
application shall not be affected thereby, and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court or other trier of fact making such determination shall modify, reduce or
limit such scope, duration, area or other factor, and enforce such Covenant to
the extent it believes such factor(s) to be lawful and appropriate. (j) Costs;
Expenses in the Event of Breach. In the event that Employee breaches or attempts
to breach the Covenants, the Company and LogistiCare shall be entitled to
reimbursement from Employee for all costs and expenses associated 15



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre016.jpg]
with any successful action or arbitration to enforce any of the Covenants,
including but not limited to reasonable attorneys’ fees and costs of litigation.
Should the Company file an action against Employee relating to a breach of the
Covenants, and a court or arbitrator of competent jurisdiction determines that
Employee did not breach any of the Covenants, Employee shall be entitled to
reimbursement from the Company of all costs and expenses associated with
defending against such action asserting a breach, including reasonable
attorneys’ fees and costs. 8. Section 409A of the Code. (a) Applicability of
Section 409A. Amounts payable under this Agreement are intended either to be
exempt from the rules of Section 409A of the Code or to satisfy those rules and
shall be construed accordingly. Each payment in a series of payments hereunder
shall be deemed to be a separate payment for purposes of Section 409A of the
Code. Neither the Company nor its Affiliates shall be liable to Employee with
respect to any Agreement-related adverse tax consequences arising under Section
409A or other provision of the Code. (b) Violations of 409(A). If any provision
of this Agreement contravenes any regulations or Treasury guidance promulgated
under Code Section 409A or could cause an amount payable hereunder to be subject
to the interest and penalties under Code Section 409A, such provision of the
Agreement shall be deemed automatically modified to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Code Section 409A. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean separation from service. If the timing of
Employee’s execution, delivery and non-revocation of a General Release could
impact the calendar year in which any payment under this Agreement that is
subject to Section 409A will be made, such payment will be made in the later
calendar year. (c) Specified Employee. Notwithstanding any provisions of this
Agreement to the contrary, if Employee is a “specified employee” (as such term
is defined for purposes of Code Section 409A), no payment of amounts not exempt
from Code Section 409A shall be made under Section 6 hereof prior to the date
that is six (6) months after the date of Employee’s Separation From Service or,
if earlier, Employee’s date of death, to the extent such six (6) month delay in
payment is required to comply with Code Section 409A, and following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. 16



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre017.jpg]
9. Miscellaneous. (a) Indulgences, Etc. Neither the failure, nor any delay, on
the part of either party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same, or of any other right, remedy, power or privilege,
nor shall any waiver of any right, remedy, power or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver. (b) Controlling Law; Consent to Arbitration; Service of Process. (i)
This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the State of Delaware (notwithstanding any
conflict-of-laws doctrines of such state or other jurisdiction to the contrary),
and without the aid of any canon, custom or rule of law requiring construction
against the draftsman. (ii) Except to the extent provided for in Section 7 above
(relating to injunctive relief and other equitable remedies in aid of
arbitration), the Company, LogistiCare and Employee agree that any claim,
dispute or controversy arising under or in connection with this Agreement, or
otherwise in connection with Employee’s employment by the Company or LogistiCare
or termination of Employee’s employment (including, without limitation, any such
claim, dispute or controversy arising under any federal, state or local statute,
regulation or ordinance or any of the Company’s employee benefit plans, policies
or programs) shall be resolved solely and exclusively by binding, confidential,
arbitration. The arbitration shall be held in Atlanta, Georgia (or at such other
location as shall be mutually agreed by the parties). The arbitration shall be
conducted in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (the “AAA”) in effect at the
time of the arbitration, except that the single arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, including a transcript if either requests,
shall initially be borne equally by the parties (subject to any award of
attorneys’ fees and expenses made pursuant to Paragraph 7(j)), however, all
costs for the services of the arbitrator shall be borne solely by the Company.
(iii) Each party is responsible for the fees and expenses of its own attorneys,
experts, witnesses, and preparation and presentation of proofs and post-hearing
briefs (unless the party prevails on a claim for which attorneys’ fees 17



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre018.jpg]
are recoverable under this contract or under law). In rendering a decision, the
arbitrator shall apply all legal principles and standards that would govern if
the dispute were being heard in court. This includes the availability of all
remedies that the parties could obtain in court. In addition, all statutes of
limitation and defenses that would be applicable in court, will apply to the
arbitration proceeding. The decision of the arbitrator shall be set forth in
writing, and be binding and conclusive on all parties. Any action to enforce or
vacate the arbitrator’s award shall be governed by the Federal Arbitration Act,
if applicable, and otherwise by applicable state law. If any of the Company or
Employee improperly pursues any claim, dispute or controversy against the other
in a proceeding other than the arbitration provided for herein, the responding
party shall be entitled to dismissal or injunctive relief regarding such action
and recovery of all costs, losses and attorney’s fees related to such action.
(iv) Each of the parties hereto hereby consents to process being served in any
suit, action or proceeding of any nature, by the mailing of a copy thereof by
registered or certified first-class mail, postage prepaid, return receipt
requested, to them at their respective addresses set forth in Section 9(c)
hereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, all claims of error by reason of any such
service pursuant to the terms hereof (but does not waive any right to assert
lack of subject matter jurisdiction) and agrees that such service shall (A) be
deemed in every respect effective service of process in any such suit, action or
proceeding and (B) to the fullest extent permitted by applicable law, be taken
and held to be valid personal service. (v) Nothing in this Section 9(b) shall
affect the right of any party hereto to serve process in any manner permitted by
law or affect the right of any party to bring proceedings against any other
party in the courts of any jurisdiction or jurisdictions in order to seek
equitable relief, including injunctive relief or to enforce an arbitration
award. (c) Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when delivered
(personally, by courier service such as Federal Express, or by other messenger)
or five (5) business days following deposit in the United States mails,
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below. (i) If to Employee, at the address most recently
contained in the Company’s records (which Employee shall update as necessary)
(ii) If to the Company or LogistiCare: 18



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre019.jpg]
The Providence Service Corporation 1275 Peachtree Street NE, Sixth Floor
Atlanta, Georgia Attention: Chief Executive Officer Any party may alter the
addresses to which communications or copies are to be sent by giving notice of
such change of address in conformity with the provisions of this Section for the
giving of notice. (d) Assignment of Agreement. The rights and obligations of
both parties under this Agreement shall inure to the benefit of and shall be
binding upon their heirs, successors and assigns. The Company and LogistiCare
may assign or otherwise transfer their respective rights and obligations under
this Agreement, including but not limited to all Covenants contained in Section
7 above, to any successor or affiliated business or corporation whether by sale
of stock, merger (in which case the Company’s, LogistiCare’s and Employee’s
rights and obligations will be owed to or from, as the case may be, the
surviving entity by operation of law without the need for further writing),
consolidation, sale of assets or otherwise. This Agreement may not, however, be
assigned by Employee to a third party, nor may Employee delegate Employee’s
duties under this Agreement. (e) Execution in Counterparts. This Agreement may
be executed in counterparts, including by facsimile or other electronic
transmission, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. (f)
Provisions Separable. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. (g) Entire
Agreement; Amendment. This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings between the parties,
inducements or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing executed by both parties hereto. Notwithstanding anything to the
contrary, the Company may terminate this agreement and have no obligations
hereunder (and Employee will not become an employee of the Company or
LogistiCare or be appointed to the office of GC) if, following the completion of
a customary background check of the Employee, the 19



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre020.jpg]
Board determines, in its sole discretion, that the results of such background
check are not satisfactory for an executive level employee or the Company’s GC.
In the event of a termination of this Agreement by the Company pursuant to the
preceding sentence, this Agreement shall be void ab initio and of no force or
effect. (h) Section Headings. The Section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation. (i) Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate. (j) Independent Review and
Consultation. Employee is hereby advised to consult with an attorney before
signing this Agreement. Employee acknowledges that it is Employee’s decision
whether or not to do so. (k) Number of Days. In computing the number of days for
purposes of this Agreement, all days shall be counted, including Saturdays,
Sundays and holidays; provided, however, that if the final day of any time
period falls on a Saturday, Sunday or holiday on which entities which are
provincially regulated are or may elect to be closed, then the final day shall
be deemed to be the next day which is not a Saturday, Sunday or such holiday.
[signature page follows] 20



--------------------------------------------------------------------------------



 
[kstalmack-employmentagre021.jpg]




--------------------------------------------------------------------------------



 